Faep
                                STATE OF MINNESOTA
                                                                            July 23, 2015

                                 IN SUPREME COURT                           OFFICE OF
                                                                         APPELLATE C TS
                                        A15-0768


In re Petition for Disciplinary Action against
William Michael Sheahan, a Minnesota Attorney,
Registration No. 0288123.


                                        ORDER

      The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent William Michael Sheahan has

committed professional misconduct warranting public discipline, namely, assisting his

client in the fraudulent transfer of assets during a lawsuit; failing to inform opposing

counsel of an asset purchase agreement and its impact on his client's ability to honor a

settlement agreement; making false statements in response to discovery requests and

failing to produce information sought in discovery; manufacturing documents to falsify

evidence payment made by his clients and producing them in discovery; and failing to

provide information sought by the Director, in violation of Minn. R. Prof. Conduct

1.2(d), 3.1, 3.3(a)(1) and (3), 3.4(a) and (b), 4.1, 8.1, 8.4(c) and (d), and Rule 25, Rules

on Lawyers Professional Responsibility (RLPR).

      Respondent waives his rights under Rule 14, RLPR, unconditionally admits the

allegations in the petition, and with the Director recommends that the appropriate

discipline is an indefinite suspension with no right to petition for reinstatement for 9

months.


                                             1
       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.      Respondent William Michael Sheahan is indefinitely suspended from the

practice of law, effective 14 days from the date of the filing of this order, with no right to

petition for reinstatement for 9 months.

       2.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR.

       3.      Respondent may petition for reinstatement pursuant to Rule 18(a)-(d),

RLPR. Reinstatement is conditioned on successful completion of the professional

responsibility portion of the state bar examination and satisfaction of continuing legal

education requirements pursuant to Rule 18(e), RLPR.

       Dated: July 23, 2015

                                                  BY THE COURT:




                                                  Alan . age
                                                  Associate Justice




                                              2